Citation Nr: 1715234	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  07-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for hypertension for the period from March 22, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge during a hearing held in Washington, DC.  A copy of the transcript has been associated with the claims file.

In a December 2013 decision, the Board, in pertinent part, denied entitlement to an initial compensable rating for hypertension.  The Veteran appealed the Board's denial of entitlement to a compensable rating for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMR).  The JMR moved for the Court to vacate and remand the December 2013 Board decision with respect to the claim for entitlement to an initial compensable rating for hypertension as the parties agreed that the Board failed to provide adequate reasons and basis as to whether the Veteran was entitled to extraschedular consideration.  In October 2014, the Court granted the JMR.

In February 2015, the Board remanded for additional development the claim for an initial compensable for hypertension, to include on an extraschedular basis.  In September 2016, the Board denied entitlement to a compensable rating for hypertension, on both schedular and extraschedular bases, for the period prior to March 22, 2011, but remanded the issue of entitlement to a higher compensable rating for the period from March 22, 2011. 



FINDING OF FACT

For the period from March 22, 2011, the Veteran's hypertension has required continuous medication for control but has not been manifest by diastolic pressure that is predominantly 100 or more and systolic pressure that is predominantly 160 or more, nor is there a history of the same.


CONCLUSION OF LAW

For the period from March 22, 2011, the criteria for a compensable rating for service-connected hypertension on either a schedular or extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, the Veteran's disagreement arises with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and lay statements.  VA examinations and an extraschedular opinion from the Director of Compensation Services regarding hypertension have also been obtained.

More specific to the relevant period from March 22, 2011, the Board's September 2016 remand directed that the Veteran be requested to authorize the release of relevant private treatment records, as a June 2016 VA treatment note indicates that she "sees private providers regularly," and that she be given a new VA examination to evaluate the current severity of her hypertension.  In September 2016, the Veteran was sent correspondence requesting that she identify and provide an authorization for the release of medical records from her private providers, and in October 2016, she was scheduled for a VA hypertension examination.  Therefore, there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

However, inasmuch as the record indicates that the Veteran did not respond to the September 2016 correspondence and failed to appear for her scheduled VA examination without good cause, the Board must adjudicate the claim based upon the evidence of record.  38 C.F.R. § 3.655.

The Board finds there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed with adjudication of the issue on appeal.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply; assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability as in the current case, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

As noted in the Introduction, in a September 2016 decision, the Board denied entitlement to an initial compensable rating for hypertension for the period prior to March 22, 2011, on both schedular and extraschedular bases.  The Board will now address entitlement to a compensable rating for hypertension for the period from March 22, 2011.

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  38 C.F.R. § 4.104.  Hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Id.  Hypertension with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.

Following a review of the record, the Board finds that a compensable disability rating is not warranted for hypertension for the period from March 22, 2011, as the evidence does not show a history of diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more.  On the contrary, the limited evidence of record during the relevant period from March 22, 2011, consisting of VA treatment notes, shows no blood pressure readings with diastolic pressure of 100 or greater, or systolic pressure of 160 or greater.  

In this regard, VA treatment records show blood pressure readings of 129/78 on March 29, 2011, 148/88 also on March 29, 2011, and 156/88 on June 8, 2016.  Moreover, during the June 2016 VA treatment in which blood pressure was 156/88 and was noted to be high, the Veteran reported that she is on outside medications and that her blood pressure is "normally ok."  Thus, it appears that even the higher end reading of 156/88 is not a normal reading or an accurate representation of the Veteran's overall blood pressure disability, which the Veteran describes as "ok."

There is no other relevant evidence during the period on appeal that supports entitlement to a higher rating.  Given that the Veteran did not report for a scheduled VA examination during the relevant time period, and did not respond to VA requests for an authorization to obtain private treatment records, the Board has to rate her disability based on the other evidence of record.  38 C.F.R. §  3.655(b).  In this case, the evidence of record fails to show that the Veteran's hypertension has been manifested by diastolic blood pressure of predominantly 100 or greater, or systolic blood pressure of predominantly 160 or higher, despite requiring continuous medication to control, or that she has a history of such readings during the relevant period.  Thus, a compensable rating for hypertension is not warranted for the period from March 22, 2011.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board has considered whether the Veteran's hypertension presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).

In this case, the record during the relevant period does not establish that the rating criteria are inadequate.  On the contrary, the Veteran's objective blood pressure readings are specifically contemplated by the rating criteria of Diagnostic Code 7101, and do not support entitlement to a higher rating.  To the extent that the Veteran has, in the past, attributed various other symptoms to her hypertension, the evidence of record from March 22, 2011, does not show those same complaints or any other adverse hypertension-related symptomatology not contemplated by the rating criteria or another service-connected disability.  On the contrary, the available evidence shows that the Veteran's hypertension is controlled by medication and in June 2016, the Veteran reported that it is "normally ok."  Indeed, in January 2016, the Director of Compensation Service opined that an extraschedular rating is not warranted for the Veteran's hypertension.  

In sum, the Board finds that, for the period from March 22, 2011, the schedular criteria adequately compensate the Veteran's hypertension, which is controlled by medication and manifested by diastolic pressure of less than 100 and systolic pressure less than 160.  Notably, neither the Veteran nor the record raises a claim for extraschedular consideration for her disabilities on a collective basis for the period from March 22, 2011.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Lastly, the Board finds that notwithstanding the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board need not consider the issue of a total rating based on individual unemployability (TDIU) because the Veteran does not claim and the record does not show the Veteran cannot work because of her hypertension.  

In sum, based on the evidence of record, entitlement to a compensable disability rating for hypertension for the period from March 22, 2011, is not warranted on any basis.  As the preponderance of the evidence is otherwise against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

For the period from March 22, 2011, a compensable disability rating for hypertension is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


